ALLOWANCE
Reasons for Allowance
Claims 1-19 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:   The prior art fails to teach all the limitations of claims 1 and 13, including the limitations directed to assessing contrast sensitivity in a subject, a series of scenes to be presented to the subject, each scene comprising at least a first target having a preselected level of contrast superimposed on a uniform background and a second target having a preselected level of contrast superimposed on a luminance noise background, contrast levels that are different from the contrast levels of the first and second targets superimposed on the uniform background and on the luminance noise background, as claimed. Claims 2-12, 14-19, and 22 are allowable based upon dependency to respective independent claims 1 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Marino (20070064197), the closest art found, teaches a method for testing the visual acuity of the patient's eyesight. The method includes displaying a VAT on a display device.  A process for testing the visual acuity of the patient's eyesight is also provided. The system was designed to allow input, screen layout, screen content, screen output, calibration and behavior to be customized to physician's specifications but Marino lacks teaching for limitation recited above for allowance of claims 1 and 13.
Zhu (20200178789), teaches a method and apparatus are provided for measuring a sensitivity level across a visual field of a subject defined by a set of location. A method and apparatus are provided for measuring a sensitivity level across a visual field of a subject defined by a set of locations, but fails to teach allowable subject matter noted above.  
Additionally, Bex (20150150444), Duffy (20110066069), Duffy (20110063571), Cooperstock (20100283969), Marino (20040036840), and Rootzen (5461435), are cited for being visual sensitivity devices having disclosure of general nature that do not teach the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/           Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872